ORDER
The Disciplinary Review Board having recommended to the Court that RICHARD M. FOLEY, JR. of MARLTON, who was admitted to the bar of this State in 1974, be disciplined for his handling of a claim in which he failed to keep his client reasonably informed of the status of the matter over a number of years, including the facts that suit had been filed and subsequently dismissed for lack of prosecution, all in violation of DR 7-101(A)(2) and RPC 1.4, and which constituted gross *247negligence and lack of due diligence in violation of DR 1-101(A)(1) and (2) and RPC 1.1(a) and RPC 1.3;
And the Disciplinary Review Board’s recommendation of discipline further having been based on respondent’s conduct in a separate matter in which he refused to communicate with his client, contrary to DR 7-101(A)(2) and failed to act diligently or promptly in pursuing the interests of his client, contrary to DR 7-101(A)(l);
And the Court having ordered on March 20, 1990 (D-83-89) that respondent show cause why he should not be disbarred or otherwise disciplined for said violations;
And the Disciplinary Review Board having, prior to the return date of said Order to Show Cause, reported to the Court in respect of additional conduct of respondent, recommending that respondent be disciplined for having been grossly negligent over a period of three years in failing to keep a client advised of the status of a matter and for having misrepresented his inaction to the client and to a third party, in violation of RPC 1.1(a), RPC 1.3, RPC 1.4(a), DR 6-101, RPC 1.1(b), and RPC 8.1(b);
And the Disciplinary Review Board having further recommended that any private practice of law by respondent be conducted for a one-year period under the supervision of a proctor;
And the Court having entered a superseding Order to Show Cause on October 19,1990, and the Court having considered the arguments presented;
And good cause appearing;
It is ORDERED that the reports of the Disciplinary Review Board are adopted and RICHARD M. FOLEY, JR. is hereby publicly reprimanded; and it is further
ORDERED that any private practice of law by respondent shall be under the supervision of a proctorship for one year, pursuant to Administrative Guideline No. 28; and it is further
*248ORDERED that should respondent practice law in the public sector, said practice shall be under the supervision of an attorney who shall perform the same function as a proctor and comply with Administrative Guideline No. 28; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this order and the full record of the matter, be added as a permanent part of the file of said RICHARD M. FOLEY, JR. as an attorney at law of the State of New Jersey; and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs incurred.